DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20120019562) in view of Kim (US 20120154447).
As per claim 1, Park discloses a display apparatus (Abstract) comprising:
a touch display (Fig. 1, #11; [0059]); and 
a processor (#13; [0065]) configured to:
display a plurality of menu items on the touch display (Figs. 10-11; [0087]; [0108]-[0112]),

identify an information depth (i.e., an upper-level menu or a lower-level menu) based on the identified touch area (Fig. 9; [0087]; [0107]-[0112]), and
perform control to display content corresponding to the one item in a layout corresponding to the identified information depth (i.e., an upper-level menu or a lower-level menu; Figs. 10-11; [0087]; [0107]-[0112]).
However, Park does not explicitly teach a size of the display content is changed based on the identified touch area and the identified touch shape.
Kim teaches a size of the display content is changed based on the identified touch area and the identified touch shape (Figs. 13A-B; [0191]; [0194]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display content of Park changed according to Kim so that the size of each icon can be changed so as to provide a specific visual effect (Kim: [0191]).
As per claims 2 and 12, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein (the displaying the content comprises) the processor is configured to:
based on the touch area (i.e., finger touch area 31 is ‘small’) being less than a threshold value, perform control to display(ing) content corresponding to the one item in a first layout corresponding to a first depth ([0087]; [0108]-[0112]), and,

wherein a number of the content displayed in the second layout is different from a number of the content displayed in the first layout ([0087]; [0108]-[0112]).
As per claims 3 and 13, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the processor is configured to control the touch display to display(ing) a guide user interface (UI) for guiding provision of content in a different layout according to a touch area for an area in which the plurality of menu items are displayed ([0108]-[0112]).
As per claims 6 and 16, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the (displaying the content comprises) processor is configured to:
based on the one item being a content list item, in response to the touch area being less than a first threshold value, perform control to display(ing) a content file list in a first layout corresponding to a first depth ([0108-[0112]),
in response to the touch area being greater than or equal to the first threshold value and less than a second threshold value, perform control to display(ing) a lower folder list in the second layout corresponding to a second depth ([0108]-[0112]), and,
in response to the touch area being greater than or equal to the second threshold value, perform control to display(ing) an upper folder list in a third layout corresponding to a third depth ([0087]; [0108]-[0112]).

As per claims 8 and 18, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the touch input is a first touch input, and (the displaying the content comprises) the processor is configured to:
display(ing) a user interface to change a layout that corresponds to the identified information depth ([0108]-[0112]), and
based on receiving a second touch input on the user interface, identify a touch area that corresponds to the second touch input and change the layout based on a touch area that corresponds to the second touch input (Fig. 13; [0116]; [0118]).
As per claims 9 and 19, Park discloses the display apparatus (method) of claim 1 (claim 11), wherein the processor is configured to (further comprising):
based on the touch shape that corresponds to the touch input being a palm shape, identify(ing) a user’s body size based on the identified touch area ([0211]; [0227]; [0231]),
identify(ing) a position on a display on which the content is to be displayed based on the identified body size ([0087]; [0108]-[0112]), and
perform control to display(ing) the content in a layout corresponding to the identified information depth on the identified position on the display ([0087]; [0108]-[0112]).
As per claim 11, Park discloses a method (Abstract) comprising:

based on receiving a touch input to one item among the plurality of menu items, identifying a touch area and a touch shape corresponding to the touch input (Figs. 10-11; [0087]; [0107]-[0112]);
identifying an information depth (i.e., an upper-level menu or a lower-level menu) based on the identified touch area ([0087]; [0107]-[0112]); and
displaying content corresponding to the one item in a layout corresponding to the identified information depth (i.e., an upper-level menu or a lower-level menu; Figs. 9-11; [0087]; [0107]-[0112]).
However, Park does not explicitly teach a size of the display content is changed based on the identified touch area and the identified touch shape.
Kim teaches a size of the display content is changed based on the identified touch area and the identified touch shape (Figs. 13A-B; [0191]; [0194]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display content of Park changed according to Kim so that the size of each icon can be changed so as to provide a specific visual effect (Kim: [0191]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim in view of Freed (US 9030419).
As per claims 10 and 20, Park in view of Kim discloses the display apparatus (method) of claim 1 (claim 11), wherein
a touch input is a first touch input (Park: Fig. 13; [0116]), and the (method further comprises) processor is configured to:

However, the prior art of Park and Kim do not teach identify(ing) a scroll direction based on the identified left and right hand information,
identify(ing) a scroll speed based on a touch area, corresponding to the second touch input, and
change (changing) a screen displayed based on the identified scroll direction and scroll speed.
Freed teaches identify(ing) a scroll direction based on the identified left and right hand information (col. 4, line 45-59),
identify(ing) a scroll speed based on a touch area, corresponding to the second touch input (Fig. 7; col. 11, line 36-col. 12, line 6), and
change (changing) a screen displayed based on the identified scroll direction and scroll speed (col. 4, line 45-59; col. 11, line 36-col. 12, line 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the scrolling feature disclosed by Freed to the display apparatus of Park in view of Kim so that the speed of advancing forward or backwards through the ordered series of content items may be regulated by the amount of force applied to the force-sensitive touch sensor (Freed: col. 4, line 60-62).
Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of a display apparatus comprising a touch display identifying an information depth based on the identified touch area does not teach or fairly suggest based on the one item being a calendar item, in response to the touch area being less than a first threshold value, perform control to display a daily content in a first layout corresponding to a first depth, in response to the touch area being greater than or equal to the first threshold value and less than a second threshold value, perform control to display a weekly content in a second layout corresponding to a second depth, and in response to the touch area being greater than or equal to the second threshold value, perform control to display a monthly content in a third layout corresponding to a third depth, based on the one item being a content list item, in response to the touch area being less than a first threshold value, perform control to display a text list for a plurality of contents in a first layout corresponding to a first depth, in response to the touch area, being greater than or equal to the first threshold value and less than a second threshold value, perform control to display a thumbnail and title information of the plurality of contents, and in response to the touch area being greater than or equal to the second threshold value, perform control to display an image of the plurality of contents in a third layout corresponding to a third depth.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622